Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment, filed on March 3, 2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claims 2-4, amended claims 1, 5-6, 9, 18 and 20, and introduced new claims 21-25.
Claims 1 and 5-25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in telephonic interviews with Sally Teng on April 8, 2021 and April 13, 2021.
The application has been amended as follows: 
--Claim 1. (Currently Amended) A modified cell comprising a polynucleotide encoding an antibody binding SIGLEC-15, wherein the antibody is secretable or attached to the membrane of the modified cell, wherein the polynucleotide comprises a polynucleotide encoding at least one of SEQ ID S: 115 [[or]]and 116.
chimeric antigen receptor (CAR)[[CAR]], which comprises an antigen-binding domain, a transmembrane domain, and an intracellular signaling domain.

--Claim 13. (Currently amended) The modified cell of claim 9, wherein the antigen-binding molecule is a modified T cell receptor (TCR)[[TCR]].

--Claim 23. (Currently amended) A modified cell comprising a polynucleotide encoding at least one of SEQ ID NOS: 117, 118, [[or]]and 119.

The following is an examiner's statement of reasons for allowance:
Applicant’s amendments to the claims have addressed and obviated all rejections to the claims made in the previous office action. Specifically, with regard to the previous rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C 103 over US 2015/0037356 A1 (Elvin, cited in previous office action), Elvin does not teach the claimed sequences defined by SEQ ID NOs: 115, 116, 117, 118, and 119.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644